Citation Nr: 0723187	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  01-00 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an anxiety disorder.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1964 to 
March 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In that decision, the RO determined 
that new and material evidence had not been submitted in 
order to reopen a claim of service connection for an anxiety 
disorder.  In November 2001, the Board determined that new 
and material evidence had been submitted to reopen the claim 
and remanded the claim to the RO for additional development.

By a decision in May 2003, the Board denied the veteran's 
claim on the merits.  The veteran then filed an appeal to the 
United States Court of Appeals for Veterans Claims (Court).  
In December 2003, the veteran's representative and VA General 
Counsel filed a joint motion for remand.  The Court granted 
the joint motion later that month and remanded the case to 
the Board for further action.  Thereafter, in June 2004, the 
Board again remanded the claim to the RO for further 
development.


FINDING OF FACT

The veteran does not have an anxiety disorder that is 
attributable to his active military service.


CONCLUSION OF LAW

The veteran does not have an anxiety disorder that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000, during the pendency of this 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2007).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through December 2001, March 2003, and 
September 2004 notice letters, the RO notified the veteran 
and his representative of the information and evidence needed 
to substantiate his claim of service connection.  Although 
the complete notice may not have been provided until after 
the RO initially adjudicated the veteran's claim, the claim 
was properly re-adjudicated in February 2006, which followed 
the notice letters.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376-77 (2006).  While the notice did not refer to 
criteria for assigning a disability rating or an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), neither of these questions is now before the Board.  
Consequently, a remand of the service connection issue is not 
necessary.

The Board also finds that the December 2001, March 2003, and 
September 2004 notice letters satisfy the statutory and 
regulatory requirement that VA notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
those letters, the RO notified the veteran that VA was 
responsible for obtaining relevant records from any Federal 
agency and that the RO would make reasonable efforts to 
obtain relevant records not held by a Federal agency, such as 
from a state, private treatment provider, or an employer.  
Additionally, the notice letters requested the veteran to 
submit medical evidence, opinions, statements, and treatment 
records regarding his disability.  The veteran was also told 
to send in any evidence in his possession that pertained to 
the claim.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in 
Birmingham, Alabama.  Records from multiple private treatment 
providers identified by the veteran have also been obtained.  
Pursuant to the Board's June 2004 remand, records from the 
Social Security Administration (SSA) were requested and 
obtained.  Additionally, in April 2005, the veteran was 
provided a VA psychiatric examination in relation to his 
claim, the report of which is of record.  That examination 
was also pursuant to the Board's most recent remand.  
Furthermore, the veteran was afforded a hearing before the 
Board in July 2001, the transcript of which is also of 
record.  Significantly, the veteran has not otherwise alleged 
that there are any outstanding medical records probative of 
his claim on appeal that need to be obtained.

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  However, no 
compensation may be paid if the disability is the result of 
the veteran's own willful misconduct or abuse of alcohol or 
drugs.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.1(n), 
3.301 (2006).

The veteran contends that he has an anxiety disorder that is 
attributable to his active military service.  He believes 
that the disorder had its onset while he was stationed in 
Korea in the form of panic attacks.  The veteran alleges that 
the symptoms of anxiety led to problems with alcohol and drug 
abuse.  He states that he did not report either the panic 
attacks or the substance abuse for fear that he would be 
discharged from service.

A review of the veteran's service medical records (SMRs) 
reveals a normal psychiatric examination on entrance into 
military service in 1964.  In April 1966, an entry noted that 
the veteran presented with lacerations to his head as a 
result of being hit in the head with some chairs.  The wounds 
were sutured and he returned to duty, apparently without any 
complications.  The veteran's separation examination also 
reflected a normal psychiatric examination.  Regarding his 
medical history, the veteran reported at that time that he 
had never had problems with nervous trouble of any sort, 
drugs or narcotics, excessive drinking, or depression.  Thus, 
the SMRs do not contain any complaints of, or treatment for, 
symptoms of anxiety; nor is there any indication in the SMRs 
that an anxiety disorder had its onset during active military 
service.

Although there is no contemporaneous evidence to establish 
in-service onset of an anxiety disorder, the veteran may 
still be granted service connection for an anxiety disorder 
diagnosed after discharge from military service if all the 
evidence, including that pertinent to service, establishes 
that the disorder was incurred in service.  38 C.F.R. 
§ 3.303(d).  (There has been no alleged connection, nor a 
connection drawn, between the in-service head injury and any 
present disability.  Moreover, while the head injury was 
noted at the time of separation from service, there was no 
indication of any psychiatric condition exiting secondary to 
that injury.)

The current medical evidence shows that the veteran undergoes 
regular treatment for anxiety and panic attacks at the 
Birmingham VAMC.  He has been variously diagnosed with 
generalized anxiety disorder, panic disorder, and anxiety 
disorder not otherwise specified.  Treatment records also 
reflect diagnoses of major depressive disorder and dysthymic 
disorder, but the present service connection claim is solely 
for an anxiety disorder.  Although there is a current 
diagnosis of an anxiety disorder, there must still be 
competent medical evidence establishing a relationship 
between the diagnosed anxiety disorder and the veteran's 
military service.  

The veteran's post-service medical records document a lengthy 
history of psychiatric treatment beginning with a 
hospitalization for assaultive behavior at Glenside Hospital 
in November 1979.  There are no medical records evidencing 
psychiatric treatment from the date of the veteran's 
separation from active military service in March 1967 until 
the 1979 hospitalization.  Although there are several 
instances of psychiatric treatment and evaluation throughout 
the 1980s and 1990s, at no time did a psychiatrist or a 
psychologist link the veteran's anxiety to his military 
service until March 2000.  In fact, anxiety was not noted as 
a problem in the medical records until May 1990.  The 
veteran, himself, did not report a history of in-service 
panic attacks throughout this time period except to some 
degree in an April 1994 VA social work service assessment 
report.  At that time, the veteran stated that he had 
experienced panic attacks since his early twenties but more 
severely in recent years.  He did not reference his military 
service.

In a March 2000 letter, J.M.B., Ph.D., a clinical 
psychologist from the Birmingham VAMC, stated that he was 
treating the veteran for panic attacks and anxiety.  He 
reported that the veteran had a history of substance abuse 
that was in remission.  Apparently based on the veteran's 
self-reported history, Dr. J.M.B. stated that the veteran's 
first illegal use of drugs started during military service.  
He went on to state that the drug use, in turn, coincided 
with the onset of the veteran's first anxiety and panic 
symptoms and appears to have been an effort to "self-
medicate" the symptoms.

The Board does not find that the March 2000 letter 
constitutes sufficient nexus evidence of a relationship 
between the veteran's anxiety disorder and active military 
service.  The opinion is not persuasive because there is no 
objective evidence that the veteran experienced panic attacks 
or even abused alcohol or drugs during his time in military 
service.  Dr. J.M.B. did not provide a rationale as to why 
the onset of symptomatology was during service.  It is 
apparent that Dr. J.M.B. did not review the veteran's claims 
file and medical history but merely related the veteran's own 
allegations and theory.  Records from the late 1970s and 
early 1980s do not support the opinion.  A May 1982 report 
from Westborough Hospital and a March 1983 psychiatric 
evaluation by J.F., M.D., indicate that the veteran had 
abused alcohol and marijuana for a period of several years, 
which resulted in the November 1979 hospitalization at 
Glenside Hospital.  There is no suggestion from these 
extensive records that the veteran's history of psychiatric 
problems or substance abuse dated as far back as his time in 
service.

Notably, in March 1993, the veteran was provided a VA 
psychiatric examination in relation to a then-pending pension 
claim.  The history reported by the veteran with respect to 
his anxiety during that examination corresponds to the 
objective medical evidence of record compared to histories 
reported subsequent to filing the service connection claim 
for an anxiety disorder.  In the March 1993 VA examination, 
the veteran stated that his problems began in the late 1970s 
and had become progressively worse.  While the veteran's 
military service was referenced, there was no mention of 
symptoms of anxiety or substance abuse having their onset 
prior to the late 1970s, approximately ten years after his 
discharge from active service.

Similar to the March 2000 letter, a June 2002 VA examiner 
linked the veteran's anxiety disorder to his military 
service.  The examiner stated that "this veteran does have a 
generalized anxiety disorder.  This started in his military 
days after drug use."  The laconic opinion merely follows 
the self-reported history that the veteran gave the examiner 
without further rationale.  There is no indication that the 
June 2002 VA examiner reviewed the claims file or any of the 
treatment records, as the entire medical history was based on 
the veteran's statements.  Once more, the Board does not find 
this type of opinion to be convincing because it ignores the 
objective record in favor of the veteran's subjective history 
and theories.  The Board again points out that the history 
relied on by the March 2000 and June 2002 examiners is 
contradictory to previous histories supplied by the veteran.  
Therefore, the two opinions are not probative of the etiology 
of the veteran's anxiety disorder because they are without 
factual predicate in the record and their significance is 
lessened because they are based on an inaccurate factual 
premise.

In the June 2004 remand, the Board requested another VA 
examination and medical opinion.  This development was in 
response to the 2003 Court order implementing the joint 
motion for remand.  In April 2005, the veteran was afforded 
the examination.  In conjunction with the examination, the 
examiner reviewed the veteran's claims file and VA treatment 
records.  The examiner provided diagnoses of generalized 
anxiety disorder, major depressive disorder, and a history of 
polysubstance abuse in sustained remission.  The history set 
forth in the examination report corresponds to the objective 
evidence of record.  While the veteran's previous history 
regarding the onset of symptoms in service was noted, the 
examiner reported that the veteran indicated to the examiner 
that his feelings and drug use occurred as a result of 
hanging out with the wrong crowd and going along with that 
crowd.  In an addendum, the examiner opined that the 
veteran's generalized anxiety disorder is likely related to 
the veteran's long-standing substance abuse and not related 
to the military.  The reasoning was because of the veteran's 
statement concerning substance abuse and the "wrong crowd" 
and the lack of any mention of service-related anxiety on 
review of the claims file.

The Board finds the April 2005 examiner's opinion regarding 
the etiology of the veteran's anxiety disorder to be 
persuasive.  The opinion was provided after a complete review 
of the claims file, presumably including the SMRs, which 
previous examiners failed to consider.  Additionally, the 
history detailed in the report is consistent with the 
objective evidence of record.  Although the implication of 
the opinion is that the veteran's substance abuse began after 
service in the late 1970s as documented in the record, it is 
not explicit.  Even assuming the veteran first abused alcohol 
or drugs during active military service as he recently 
alleges, compensation would not be paid because the ensuing 
anxiety disorder is the result of abuse of alcohol or drugs.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.1(n), 3.301(a).  
Disability resulting from such abuse may not be service 
connected.  See also 38 C.F.R. § 3.301(c)(3), (d).

In sum, based on the objective medical evidence of record, 
including the June 2005 VA examination report, the Board 
finds that service connection for an anxiety disorder is not 
warranted.  The preponderance of the evidence is against the 
claim as it is not shown that the veteran's anxiety disorder 
had its onset in, or was caused by, his active military 
service.  The medical evidence shows that the veteran began 
to abuse alcohol and drugs many years after service in the 
late 1970s and symptoms of anxiety subsequently followed.  
Opinions relying on in-service instances of panic attacks are 
not factually sound.  Finally, even if the substance abuse 
had its onset during military service, service connection 
would be prohibited as a matter of law.  Therefore, the claim 
must be denied.

The Board has considered the veteran's written contentions 
and hearing testimony with regard to his claim of service 
connection.  As a lay person without the appropriate medical 
training or expertise, he simply is not competent to provide 
a probative opinion on a medical matter-such as the etiology 
of a current disability.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

For all the foregoing reasons, the Board finds that the claim 
of service connection for an anxiety disorder must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim of service connection, that doctrine is not applicable.  
See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for an anxiety disorder is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


